Citation Nr: 0804813	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-00 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a personality disorder.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from February 
1980 to September 1980.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a July 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

In May 2006, the veteran failed to appear, without 
explanation, for a Board hearing.  She has not requested that 
the hearing be rescheduled.  Therefore, her request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d) 
(2007).
FINDING OF FACT

A personality disorder has been diagnosed.


CONCLUSION OF LAW

A personality disorder is not a disease or injury for 
purposes of VA compensation.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005). Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service. 38 C.F.R. § 3.303.

The veteran filed a claim for service connection for 
personality disorder, and outpatient treatment records from 
the VA Medical Center in Richmond, Virginia dated from March 
2005 to May 2005 show a diagnosis of personality disorder.  
As a personality disorder is not a disease for which service 
connection may be granted, the Board concludes that any claim 
of entitlement to service connection for personality disorder 
cannot be granted as a matter of law.  See 38 C.F.R. § 
3.303(c) (2007); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).
 
Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in May 2005, prior to the initial 
adjudication of the claim, the veteran was provided with the 
notice required by section 5103(a), to include notice that 
she submit any pertinent evidence in her possession.  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
she had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for a personality disorder, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Board has determined that 
service connection for a personality disorder is not 
warranted.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.
The Board also notes that all pertinent, available evidence 
has been obtained in this case.  The veteran has not 
identified any additional evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.


ORDER

Service connection for a personality disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


